Title: To Thomas Jefferson from Bernard Peyton, 16 November 1825
From: Peyton, Bernard
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Richd
                            16 Novr 1825
                    The dft: you speak of intending to draw on me, favor J. & Raphael, for $350 Dolls:, shall be duly honor’d.The collector here wishes to obtain a copy of the invoice of the Books (I suppose they are) imported from Liverpool, pr the Philip Tabb, for you, which I have forwarded on some time since, in order that he may Know what the duties will be, if they are for the University, they will be free of course—I am glad indeed to hear that you are well enough to discontinue your Physician, & to see your hand writing resume its former regularity & steadiness; I trust you will soon be quite well, especially if you do not permit another Plaister to get hold of your head—surly Brower deserved to have his nose puld off, for his affrontry, if not wickedness—in pulling your EarsWith sincere regard Dr Sir Yours very Truly—
                        Bernard Peyton